 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH L. ENNIS,                                  No. 2:18-CV-0816-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    A. HERRERA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983.

19                  On April 9, 2019, the court determined this action was appropriate for service on

20   defendants Molina, Jian Ma, Aubert, and Herrera. See ECF No. 12. As to the remaining

21   defendants, the court concluded plaintiff failed to state a claim. See id. Plaintiff was advised of

22   the pleading defects and provided an opportunity to file an amended complaint. See id. In

23   response to the court’s order, plaintiff filed a document entitled “Plaintiff’s Motion to Proceed

24   Only on the Four Defendants that the court Find to Pass the Screening.” ECF No. 14. Plaintiff

25   states that he “only wishes to proceed on the (4) defendants Molina, Jian Ma, Aubert, and

26   Herrrera.” Id. at p. 2.

27   ///

28   ///
                                                        1
 1                  Plaintiff’s filing is construed as a notice of voluntary dismissal as to all defendants

 2   except Molina, Jian Ma, Aubert, and Herrera.1 Because no answer or motion for summary

 3   judgment has been filed, leave of court is not required and defendants Tyler, John, Prasad,

 4   Acosta, E. Moghaddam, J. Wedell, R. Saeteurn, M. Fong, Keith Myers, Yingmei Bu, and Janice

 5   Escartin are dismissed on plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the

 6   Court is directed to terminate ECF No. 14 as a pending motion.

 7                  IT IS SO ORDERED.

 8

 9   Dated: June 18, 2019
                                                         ____________________________________
10                                                       DENNIS M. COTA
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
            1
                   By separate order, the court will address service on defendants Molina, Jian Ma,
28   Aubert, and Herrrera.
                                                      2
